Citation Nr: 0107041	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increase rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied a disability rating in 
excess of 20 percent for diabetes mellitus.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected diabetes mellitus 
requires insulin and a restricted diet but not the regulation 
of his activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected diabetes mellitus because the disorder is 
more disabling than contemplated by the current 20 percent 
disability rating.  The Board is satisfied that the record 
includes evidence necessary for the equitable disposition of 
this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for diabetes mellitus by a 
November 1992 rating decision which also assigned a 20 
percent disability rating pursuant to DC 7913.  Under 38 
C.F.R. § 4.119, DC 7913, pertaining to diabetes mellitus, a 
10 percent disability rating is warranted when the disorder 
is manageable by restricted diet only; a 20 percent 
disability rating is warranted when the disorder requires 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet; a 40 percent disability rating is warranted 
when the disorder requires insulin, restricted diet, and 
regulation of activities; a 60 percent disability rating is 
warranted when the disorder requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, and; a 100 percent 
disability rating is warranted when the disorder requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note (1) directs that 
compensable complications of diabetes are rated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.

Medical records associated with the claims file document the 
course of the veteran's diabetes mellitus from initial in-
service diagnosis.  Service medical records disclose an 
initial diagnosis during in-service hospitalization in July 
and August 1991.  A Navy Medical Board found him unfit for 
duty as a result of Type I diabetes and he was separated from 
service.  Thereafter, medical evidence of record includes VA 
and VA fee basis examination reports from March 1992, March 
1999 and February 2000, VA treatment records from February 
1999 to January 2000 and a report of private hospitalization 
from August to September 1998.  Additional evidence 
associated with the claims file includes several letters from 
former employers.

The report of the March 1992 VA fee basis examination clearly 
shows that the veteran's diabetes required insulin and a 
restricted, 2500 calorie diet.  The veteran also reported 
that he had regained lost weight, had no recent episodes of 
ketoacidosis but that he sometimes got late morning 
hypoglycemic episodes if he did not eat properly and that a 
great toe infection in 1991 had resolved with medication.  
The diagnosis was insulin dependent diabetes, under fairly 
good control, with one episode of ketoacidosis and several 
episodes of hypoglycemia.

The VA physician who examined the veteran in March 1999 noted 
that he had been hospitalized for four or five hypoglycemia 
episodes since the initial diagnosis of diabetes mellitus, 
and that he took no other medication except for twice-a-day 
insulin.  The veteran reported weight gain and, except for 
occasional twitching of his hands and a tight feeling in his 
lower legs, there was no evidence of other diabetes-related 
complications.  The veteran reported having lost employment 
due to hypoglycemic episodes which he had two or three times 
a month.  The diagnosis was reasonably controlled diabetes 
mellitus with no evidence of cardiovascular, visual, renal or 
neurological complications, but with a tendency toward 
hypoglycemia by his history.

The veteran told the VA fee basis physician who examined him 
in February 2000 that he had one to four hypoglycemic 
episodes per month, that his weight had been stable, that his 
only activity restriction was to eat regular meals and that 
he visited his diabetic doctor about four times a year.  All 
other findings were consistent with those noted in the March 
1999 examination report, including absence of diabetes-
related complications.  The diagnosis was well controlled 
diabetes mellitus with only occasional hypoglycemic episodes.

The VA treatment records also are essentially consistent with 
the examination findings.  These records show that the 
veteran's diet was adjusted several times.  A February 1999 
record includes the veteran's report of having lost three 
jobs due to hypoglycemic episodes.  The treating physician 
noted that the veteran should adjust his medication dosage 
when planning to do strenuous work.  In June 1999 the veteran 
was found to have an ingrown right great toenail for which he 
underwent a successful partial permanent nail avulsion in 
September 1999 with hypertrophied and discolored nail the 
only residual.

Both the veteran and his wife testified during a Board video 
hearing in January 2001.  He stated that he had been working 
at a new job for two weeks after being terminated from prior 
employment due to hypoglycemic episodes.  He also stated that 
potential employers frequently refused to hire him because of 
his diabetes and that he was ineligible for a commercial 
driver's license because his state did not permit people with 
Type I diabetes to have one.  The veteran also testified that 
he had two traffic accidents due to hypoglycemic episodes and 
he submitted supporting private hospital records dated in 
August and September 1998.  The veteran and his wife 
testified that a health care professional had told him that 
he was unable to lift weights or do strenuous work around the 
house due to diabetes, and both witnesses described his 
hypoglycemic episodes and the circumstances in which they 
occur.

Attendant to the hearing, the veteran submitted copies of 
letters from former employers.  An August 1996 letter from 
the U.S. Postal Service provided the veteran with notice of 
separation in which a manager informed the veteran, in 
pertinent part, that diabetes, 

uncontrolled by you, has caused 
continuous disruptions in your work 
performance, and raised genuine concerns 
over your ability to maintain a safe 
environment while in a working capacity.

* * *

. . .  I considered as an aggravating 
factor that the conduct was repeated, and 
that you always had the opportunity to 
keep your diabetes under control, but 
simply chose not to follow your Doctor's 
instructions.

Other letters dated in September 1998 and in August 2000 also 
suggest that the veteran's own acts or omissions, not his 
inability to control diabetes, led to unacceptable employment 
incidents for which he was disciplined or terminated.  There 
is no credible evidence suggesting that the veteran's 
diabetes precluded him from adequate performance of previous 
employment duties or that some aspect of his previous 
employment contributed to or exacerbated diabetes 
symptomatology.

Upon consideration of the foregoing, the Board finds that the 
evidence is insufficient to support a higher, 40 percent 
rating for diabetes mellitus under DC 7913.  While the record 
includes clear evidence that the veteran's diabetes requires 
insulin and a restricted diet, there is no medical evidence 
that the disorder also required regulated activities.  To the 
contrary, in February 1999 the VA physician who treated the 
veteran for diabetes expressly approved his engagement in 
even strenuous activities provided the veteran monitored his 
blood sugar and adjusted his medication.  Neither is there 
medical evidence showing the veteran's diabetes to have been 
so severe as to have precluded adequate job performance.  To 
the contrary, letters from former employers reinforce the 
conclusion that the veteran's employment difficulties were 
due to his own willful or negligent failure to control his 
diabetes and not to the inherent severity of the disorder.  
Statements from the veteran and his wife cannot constitute 
competent evidence of the severity of diabetes symptomatology 
because they are lay persons with no medical training or 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Furthermore, even assuming the truth of the veteran's 
testimony about his ineligibility for a state commercial 
driver's license, the Board finds that this does not 
constitute "regulation of activities" as contemplated by 
the regulation.  The Board finds that this term is meant to 
apply instead to a medical recommendation by a trained health 
care professional arising from evaluation of the severity of 
a person's particular medical symptomatology, not a provision 
of state law applicable to all persons with Type I diabetes, 
notwithstanding its severity.

Finally, regarding the veteran's representation as to what a 
health care professional told him about limiting activity, 
such representations are simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The Board also notes that 
there is no medical evidence of current diabetes-related 
complications which might warrant separate disability 
ratings.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards 

impractical.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

